Johnson J.
delivered the opinion of the Court.
The general rule is very clear that when an offence is created by statute under penalty, and no particular mode of recovery is pointed out, the proceeding must be in the superior Court of law, nor can that Court be ousted of its jurisdiction but by express words. Bacon Ab.Courts and their jurisdiction, D. 1. Cates v. Knight, 3 Term Rep. 444. The act of 1817 does not refer the jurisdiction of this offence to any particular tribu» *227nal, and according to this rule the jurisdiction of it belongs to the superior Courts of law.
The jurisdiction of a Justice of the peace is a limited jurisdiction, ascertained and defined by the act of 1799. (1 Brev. dig. 476) and upon the principle of the rule before laid down, his jurisdiction cannot be extended but by express grant or necessary implication. Bacon Ab. Courts and their jurisdiction. D. 3.
Motion dismissed.
O’Neall J. concurred.
Harper J. absent.